Citation Nr: 0108801	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from February 1943 to January 
1946.  He died in May 1994.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the appellant requested a Travel Board 
hearing in her May 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals.  However, she withdrew that request in a 
June 2000 statement.    

The Board also notes that, in her May 2000 substantive 
appeal, the appellant indicated that she had not received any 
burial benefits.  Review of the claims folder reveals that 
burial benefits were awarded and paid in August 1994.  


REMAND

Improved death pension benefits are payable to the surviving 
spouse because of the non-service connected death of the 
veteran.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.3(b)(4) (2000).  Basic entitlement exists if the veteran 
had qualifying wartime service or the veteran at the time of 
death was receiving or entitled to compensation for a 
service-connected disability based on service during a period 
of war. Id.  In addition, the surviving spouse must meet 
specified net worth requirements and have an annual income 
that does not exceed the applicable maximum annual pension 
rate. Id.  

Payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Unreimbursed 
medical expenses are excluded from the surviving spouse's 
income under specified circumstances.  38 C.F.R. § 
3.272(g)(2).      

VA is generally required to make reasonable efforts to notify 
a claimant, and her representative, if any, of any 
information necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)).  A claimant is any person applying for 
VA benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §2, 114 Stat. 2096, 2096 (2000) (to be codified 
at 38 U.S.C. § 5100).  

In this case, in November 1998, the RO received from the 
appellant a computer print-out of prescriptions filled and 
paid for in 1998 at a specific pharmacy.  Examination of that 
print-out that the list is for prescriptions issued to an 
individual with a name and address other than the 
appellant's.  Review of the claims folder reflects a prior 
report of medical expenses for prescriptions, such that it is 
reasonable to conclude that the appellant has continued to 
have such expenses.  Therefore, a remand is required so that 
the RO may notify the appellant of the error and provide her 
the opportunity to supply the correct medical expense 
information in support of her claim.  

The Board also notes that references from the claims folder 
suggest that the appellant may have had additional medical 
expenses that she has not previously claimed.  For example, 
in her April 1999 notice of disagreement, the appellant 
related that she had stomach surgery in September 1998.  In 
her May 2000 substantive appeal, she indicated that she had a 
heart attack after the veteran's death.  Finally, in a 
December 2000 statement, the appellant indicated that she had 
undergone two back surgeries and an eye surgery.  The RO 
should invite the appellant to submit evidence of 
unreimbursed medical expenses associated with any of these 
procedures or events.  

In addition, on the April 1999 medical expense report, the 
appellant reported that she paid 10 percent of Medicare (Part 
B) charges for a hospital in "9/1/41."  It is unclear that 
the appellant is intending to express in this report.  The RO 
should ask the appellant to clarify the information in this 
report.         

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
in writing and explain that the list of 
prescription medication expenses she 
submitted in November 1998 was not the 
appellant's record.  The RO should ask 
the appellant to provide an accurate list 
of her prescription medical expenses.  

In addition, the RO should invite the 
appellant to submit evidence of any other 
unreimbursed medical expenses associated 
with medical care she received since the 
veteran's death, including stomach 
surgery, a heart attack, back surgeries, 
and an eye surgery.    

Finally, the RO should ask the appellant 
to report any Medicare (Part B) payments 
she may have made since the veteran's 
death.   

2.  After completing any additional 
action required by law, the RO should 
readjudicate the appellant's claim for 
improved death pension benefits.  If the 
disposition remains unfavorable to the 
appellant, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


